Citation Nr: 1441644	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-36 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to a service-connected low back disability.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded this issue in February 2014.

In August 2013, the Veteran presented sworn testimony during a Travel Board hearing in Atlanta, Georgia, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The preponderance of the evidence fails to establish that Veteran's current ED is the result of a disease or injury during his active duty service or his service-connected low back disability.


CONCLUSION OF LAW

ED was not incurred in or aggravated by active military service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

With regard to the claim decided herein, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An August 2008 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish an service connection on a direct or secondary basis, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's VA treatment records, service treatment records, and VA/VA-QTC examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  

The Veteran underwent VA/VA-QTC examinations in January 2009 and March 2014.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As noted above, this claim was remanded to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development including providing the Veteran with a new VA examination.  The AOJ provided the Veteran with a new VA examination in March 2014 and readjudicated the claim in a July 2014 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning his ED and contentions regarding its etiology.  Significantly, the Veteran's testimony, in part, led the Board to remand the claim for a new VA examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  ED is not a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The Veteran's VA treatment records show that he has been diagnosed with ED.  However, a current disability is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury/service-connected disability and a medical nexus between the current disability and the in-service disease or injury/service-connected disability.  See Shedden, supra; Caluza, supra; Wallin, supra. 

With regard to the direct service connection claim, a review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with any ED or low testosterone during his military service.  He does not argue the contrary.  Rather, the Veteran himself has stated that his ED began in 2007 or 2008 as a result of his low back disability.  See, e.g., notice of disagreement, April 2009.  He has made similar reports to medical professionals.  See, e.g., VA treatment record, February 2008.  As the competent and credible evidence of record is against a finding that the Veteran had an in-service event or injury relating to ED, the direct service connection claim fails on that basis and any discussion of medical nexus is irrelevant.

With regard to the secondary service connection claim, the Veteran is service-connected for a low back disability and the first and second elements of Wallin are met.  With regard to the remaining element (medical nexus), none of the VA or private treatment records link the Veteran's ED to his service-connected low back disability.  VA treatment records consistently note the Veteran's diagnosis of ED alongside his diagnosis of hypogonadism.  In fact, the Veteran was diagnosed with hypogonadism and began receiving testosterone injections as a result of lab work performed in response to his complaints of ED.

The Veteran was also afforded two VA/VA-QTC examinations to address the etiology of his ED.  The January 2009 VA-QTC examiner indicated that the Veteran had complained of symptoms of ED, but that he was found to have low testosterone levels on lab work.  He, thus, concluded that the most likely etiology of the Veteran's ED was his low testosterone.  

The March 2014 VA examiner similarly concluded that the Veteran's low testosterone/hypogonadism was the more likely etiology of his ED.  In drawing this conclusion, he relied on the Veteran's most recent lab results showing a total testosterone level of 191 (normal range: 250-1100) and a free testosterone level of 35 (normal range: 35-155).  The examiner further noted that none of the Veteran's low back diagnoses (lumbar strain, scoliosis, and L4 radiculopathy) have been shown to have a pathophysiological relationship to ED in the medical literature.  He further noted that none of the medications that the Veteran takes for his service-connected low back disability have ED as a side effect.  Finally, to the extent that the Veteran has reported that his low back pain is the cause of his inability to maintain an erection, the examiner indicated that, although low back pain may cause discomfort during sex, it has no bearing on the sexual apparatus and cannot be blamed for his diagnosed ED.  Without competent evidence of a medical nexus, service connection also cannot be granted on a secondary basis.

The Board has also considered the Veteran's contentions that his ED is related to his service-connected low back disability, including his contentions that his ED has continued despite his testosterone levels returning to normal.  See notice of disagreement, April 2009.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of urology and endocrinology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences ED, he is not competent to link those complaints to a particular etiology.  His assertions are therefore not competent evidence of a medical nexus.  Moreover, to the extent that he has claimed that his testosterone levels are now normal and therefore cannot be the cause of his ED, this is not supported by the medical evidence showing continued low testosterone levels, despite supplementation.  See VA examination report, March 2014. 

Accordingly, the Board finds that the claim of entitlement to service connection for ED must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for erectile dysfunction is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


